Opinion by
Porter, J.,
The plaintiff brings this action upon a policy of insurance upon'the life of Jeremiah P. Cannon. The court below entered judgment against the defendant for want *7of a sufficient affidavit of defense, from which judgment the defendant appeals. Little can with profit be added to the opinion of Judge Wessel, of the court below, which will appear in the report of the case. The contract stipulated upon its face that “the beneficiary under this policy and while it is in force will be entitled to one of the benefits or privileges mentioned hereon subject to the terms and conditions on the back of this certificate.” The “benefits” and “privileges” are set forth under separate headings. Among the “benefits” is “maximum death benefits $100.00” and among the “privileges” “mortuary benefit extension $600.00 option.” The plaintiff in her statement averred the right to recover the death benefits of $100. The defendant contends that the plaintiff is not entitled to recover anything for the reason that the assured died within one year after the date of the policy, founding that contention upon one of the conditions printed on the back of the policy. The condition referred to is ambiguous. The heading of the paragraph is “maximum death,” but the first sentence in the paragraph, which may properly be held to qualify the sentences which follow, provides that: '“Increasing mortuary benefits will be paid for unavoidable death in any form according to classification, grade and cause.” This paragraph may, without doing violence to the language used, be construed to refer to the “mortuary benefit extension” privilege, under which the plaintiff might have become entitled to $600 if the policy had continued in force for a longer time prior to the death of the assured. If it had been the intention of the defendant company to covenant that the beneficiary should not become entitled to anything in case the assured died within one year and should not become entitled to the $100 death benefits until the policy had been in force and premiums paid for the full period of five years, it ought to have used language in its policy which clearly indicated that intention.
The judgment is affirmed.